DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

             Claims 7, 11, 17 and 19 are objected to because of the following informalities:  
             In claim 7, “…by the squared amplitude of the desired signal;” in line 7 should be corrected to “…by a squared amplitude of the desired signal;”.  The same objection is applied to claim 17. Appropriate correction is required. 

             In claim 7, “…a value of the interfering signal variable;” in line 11 should be corrected to “…a value of a interfering signal variable;”. The same objection is applied to claim 17.  Appropriate correction is required.

             In claim 11, “…for estimation of the channel response…” in line 4 should be corrected to “…for the estimation of the channel response…”.  The same objection is applied to claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 3 – 9 and 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 3 recites of “wherein estimating the squared amplitude of the interfering signal comprises: approximating an expression for the second intermediate signal component by two or more of its leading terms,” in lines 1 – 4. It is not clear whether the claimed “leading” terms are selected signal components in the second intermediate signal or something else on the second intermediate signal. It is not clear what the “its…terms” corresponds to in the claim. The same rejection applies to claims 7, 15 and 17. 

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1, 3, 5, 12 – 13 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al (US 2008/0039045) in view of Dent et al (US 2010/0159837).

           Re claims 1 and 13, Filipovic teaches of a method performed by a wireless receiver (Figures 4A and 7) for mitigation of an interfering signal leaked (Transmit leakage signal, to attenuate images and high frequency quantization noise from ADC, Paragraph 0093) the desired signal (ωR, Figures 4A and 7) to provide a first intermediate signal component (Irx, Qrx. Figures 4A and 7 and Paragraph 0028); filtering the composite signal using a filter (#514, Fig.5A or #534a, #534b, Fig.5B and Paragraphs 0061 – 0066) for a channel response (frequency response, Paragraphs 0065 – 0066) of the interfering signal (ωT, Figures 4A and 7) to provide a second intermediate signal component (Idtx, Qdtx, Figures 4A and 7 and Paragraph 0028); estimating a squared amplitude of the interfering signal based on the second intermediate signal component (#162, Figures 4A and 7, #516, Fig.5A, #540, Fig.5B, #550, Fig.5c and #570, Fig.5E) and a model of the non-linearity (IMD generator  having second order and third order non-linearity and equation 4); and estimating the desired signal (IMD canceller, #182, Fig.7) based on the first intermediate signal component (Irx, Qrx. Figures 4A and 7 and Paragraph 0028), the estimated squared amplitude of the interfering signal (#162, Figures 4A and 7, #516, Fig.5A, #540, Fig.5B, #550, Fig.5c and #570, Fig.5E), and the model of the non-linearity (IMD generator  having second order and third order non-linearity and equation 4). However, Filipovic does not specifically mention that the filters used to filter the composite signal are spatial filters.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the receiver of Filipovic in a MIMO scheme and thus have the filter be spatial filters to filter MIMO spatial streams for increased transmission capacity and/or greater reliability.

           Re claims 3 and 15, Filipovic teaches of wherein estimating the squared amplitude of the interfering signal comprises: approximating an expression for the second intermediate signal component by two or more of its leading terms (multiple terms in equation 3), wherein the expression for the second intermediate signal component is determined by the model of the non-linearity (IMD generator of Fig.5E, equation 4); and solving an equation for the squared amplitude of the interfering signal (sx2 sy2, J2, equation 4), wherein the equation for the squared amplitude of the interfering signal is formed by the second intermediate signal component and the approximated expression for the second intermediate signal component (equation 4).

           Re claims 5 and 16, Filipovic teaches of wherein approximating the expression for the second intermediate signal component comprises disregarding contributions by the desired signal (as shown in equation 4).

.

            Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic and Dent in view of Behravan et al (US 2016/0302209).

             Re claims 2 and 14, Filipovic and Dent teach all the limitations of claims 1 and 13 as well as Filipovic teaches of wherein the model of the non-linearity is a polynomial function wherein each term consists of the product of a coefficient (a2, a3, Paragraphs 0036 and 0039 – 0046), an input variable (sx, sy, J, Paragraphs 0039 – 0046), and a squared value of the input variable (equations 3 – 4). However, Filipovic does not specifically teach of the squared value of the input variable being a squared absolute value of the input variable.
           Behravan teaches of IMD that can be expressed in terms of absolute power (e.g. expressed in dBm) of the generated IMD, or relative power (Paragraphs 0023 – 0024).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the squared value of the input variable be a squared absolute value of the input variable to express the interfering signals in terms of absolute power.

s 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic and Dent in view of Chen et al (US 2017/0324462).

           Re claims 10 and 18, Filipovic and Dent teach all the limitations of claims 1 and 13 except  of further comprising estimating the channel response of the interfering signal.
           Chen teaches of estimating the channel response of the interfering signal (Paragraphs 0032 – 0034).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have estimated the channel response of the interfering signal to improve interference cancellation.

            Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic, Dent and Chen in view of Ratnam et al (US 2019/0081659).

           Re claims 11 and 19, Filipovic, Dent and Chen teach all the limitations of claims 10 and 18 as well as Dent teaches of estimating of the channel response of the interfering signal, wherein the receive antenna elements are configured for estimation of the channel response of the interfering signal (NRx, Paragraphs 0032 – 0034). However, Filipovic, Dent and Chen do not specifically teach of wherein the wireless receiver is configured for spatial selective reception and comprises a plurality of receive antenna elements for the spatial selective reception, and wherein two or more of the receive antenna elements are configured for estimation of the channel response of the interfering signal.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wireless receiver configured for spatial selective reception to optimize capacity.

            Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Filipovic and Dent in view of Ratnam.

           Re claim 20, Filipovic and Dent teach all the limitations of claim 13 as well as Dent teaches of a wireless receiver comprising a plurality of receive antenna elements (Figures 1 – 2 and NRx, Paragraphs 0032 – 0034). However, Filipovic and Dent do not specifically teach of wherein the wireless receiver is configured for spatial selective reception.
           Ratman teaches of a wireless receiver configured for spatial selective reception and comprises a plurality of receive antenna elements for the spatial selective reception (Paragraph 0005).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wireless receiver configured for spatial selective reception to optimize capacity.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2633